    Case 4:18-cv-00442-ALM-CMC Document 190 Filed 08/18/20 Page 1 of 1 PageID #: 9544



                            IN THE UNITED STATES DISTRICT COURT
                             FOR THE EASTERN DISTRICT OF TEXAS
                                     SHERMAN DIVISION

      ED BUTOWSKY,                                  §
                                                    §
             Plaintiff,                             §
                                                    §
      V.                                            §         CIVIL ACTION NO.
                                                    §
      DAVID FOLKENFLIK, NPR, INC.;                  §         4:18-CV-00442-ALM
      EDITH CHAPIN; LESLIE COOK; and                §
      PALLAVI GOGOI,                                §
                                                    §
             Defendants.                            §



             ORDER GRANTING DEFENDANTS’ MOTION FOR LEAVE TO FILE
             DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT REGARDING
           DEFAMATION MITIGATION ACT AND CONTRACT ISSUES UNDER SEAL

.            On this day, the Court considered the Defendants’ Unopposed Motion for Leave to file

      Defendants’ Motion for Summary Judgment Regarding Defamation Mitigation Act and Contract

      Issues under Seal (Dkt. # 188) filed by Defendants David Folkenflik, National Public Radio,

      Inc., Edith Chapin, Leslie Cook, and Pallavi Gogoi in the above-captioned cause. The Court,

      having considered the motion and noting it is unopposed, is of the opinion the motion should be

      GRANTED. Accordingly, it is hereby:

             ORDERED that the Motion is GRANTED.                 Defendants are permitted to file

      Defendants’ Motion for Summary Judgment Regarding Defamation Mitigation Act and
      SIGNED this 18th day of August, 2020.
      Contract Issues, including accompanying exhibits and evidence, under seal.




                                                ____________________________________
                                                CAROLINE M. CRAVEN
                                                UNITED STATES MAGISTRATE JUDGE

      ORDER GRANTING DEFENDANTS’ MOTION FOR LEAVE TO FILE
      DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT UNDER SEAL                                      PAGE 1
